              Case 1:18-cv-11112-ER Document 85 Filed 01/15/20 Page 1 of 2



                                                                     Vincent Sherman
                                                                     Of Counsel
                                                                     277 Park Avenue, 45th Floor
                                                                     New York, NY 10172
                                                                     vsherman@piercebainbridge.com
                                                                     (212) 484‐9866
VIA ECF

January 15, 2020

Hon. Edgardo Ramos
United States District Judge, Southern District of New York                          Jan. 16, 2020
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Eaton Partners, LLC v. Azimuth Capital Management IV, LTD.,
               18 Civ. 11112 (ER) (Ramos, D.J.)

Dear Judge Ramos,

       We represent Respondent, Azimuth Capital Management IV LTD. (“Azimuth”), in the above-

referenced matter. We write to seek an adjournment of the discovery conference scheduled for January

22, 2020 to January 29, 2020 or as soon thereafter as is convenient for the Court. There have been no

previous requests to adjourn this conference. We articulate the reasons for this request below. Petitioner

Eaton Partners, LLC (“Eaton”) joins in this request.

       On January 10, 2020, in the proceeding between the parties in Canada, Azimuth was ordered to
post security of CAD $1,650,000.00 by January 20, 2020. Once security is posted, the post-judgment

discovery disputes between the parties (and, in fact, the posting of security in the United States) before

this Court will become moot. After Azimuth posts security in compliance with the order of Canadian

Court, Eaton will agree that execution on this Court’s judgment may be stayed so long as the security in

Canada remains posted to secure the judgment and the parties expect to submit a stipulated order to that

effect to Your Honor in order to resolve the Motion to Stay [ECF. 66, 84]. Briefly continuing the

scheduled conference for approximately one week will allow Azimuth to complete the posting of

security and Eaton to verify such posting, and will save the Court and the parties time and expense that


                                  Pierce Bainbridge Beck Price & Hecht LLP
                                        BOS | CLE | DC | LA | NY
                Case 1:18-cv-11112-ER Document 85 Filed 01/15/20 Page 2 of 2




Hon. Edgardo Ramos
January 15, 2020
Page 2

will be unnecessary. The parties are making the adjournment request now so as not to submit to this

Court a last-minute request to take the conference off-calendar after security is posted. Once Azimuth

posts security in Canada on or before January 20, 2020, the parties will jointly advise the Court well in

advance of the adjourned conference.

          Finally, the parties have agreed that Azimuth’s reply to Eaton’s opposition to the motion to stay

will be due on January 27, 2020, consistent with the aim of saving time and expense that will be

unnecessary.


                                                       Respectfully,




                                                       Vincent P. Sherman
                                                       Attorney for Azimuth Capital Management IV LTD.


cc:       Gary Klein, Esq. (via ECF)
          Todd Michaelis, Esq. (via ECF)
                                                         The conference is adjourned to
          Attorneys for Eaton Partners, LLC
                                                         January 29, 2020 at 11:30 AM.
                                                         It is SO ORDERED.




                                                                 Jan. 16, 2020




{S7232481;2}
